Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9 Feb 2022 have been fully considered but they are not persuasive. 
Applicant has argued that Butler teaches pre-preg tows which are not not-contiguous filaments. 
Applicant has not provided a definition for non-contiguous filaments in the specification. The claim limitation merely recites “superimposed layers of which the filaments are not contiguous and can be oriented differently from the filaments of an adjacent layer.” The filaments in Butler at not contiguous from layer to layer, as they are cut at the end of the deposition of each layer. Thus, under BRI Butler’s reinforcing filaments are not contiguous filaments. 
Applicant has further argued “the combination of Butler and Sand would never teach the deletion of the honeycomb core, as in the claimed invention, and only would apply the teaching of Sand directly on this honeycomb core in order to replace the plies of Butler.” 
The “deletion of the honeycomb core” is not claimed in the invention, as this limitation is not recited anywhere in the presently submitted claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claim(s) 1-4 and 9 is/are rejected under 35 USC 103 as unpatentable over Sand (US 20160151982 A1) in view of Butler et al. (US 20150030803 A1, hereinafter “Butler”) and further in view of Wiles (GB2484350A, hereinafter “Wiles”, foreign publication provided herewith). 

Regarding claim 1, Sand teaches a manufacturing method of an abradable coating comprising 
depositing on a substrate surface a filament ([0103]) of a thermosetting material ([0103]) while providing both a relative displacement ([0137]-[0140]; [0107] teaches the depositing in an engineered pattern) between said substrate and said filament along a predetermined deposition path ([0107] teaches the depositing in an engineered pattern) and solidification ([0103] teaches solidification) of said filament,
wherein said thermosetting material is a thixotropic mixture (see title) including a polymer base ([0032] teaches resins A and B) and of a cross-linking agent ([0032] teaches first and second resins together; the present specification does not define a “cross-linking agent” under broadest reasonable interpretation phenol constitutes a cross-linking agent as it facilitates cross linking via methylene bridges and reaction at the ortho and para positions of the phenol) in a weight ratio of said polymer base to said cross-linking agent comprised between 1:1 and 2:1 ([0033] teaches a formaldehyde to phenol ratio of 2:1), and of a flowing component ([0062]), 
Sand fails to teach depositing the filament in order to create a three-dimensional scaffold of filaments, comprising superimposed layers of which the filaments of a given layer are not contiguous and can be oriented differently from those of an adjacent layer, so as to confer acoustic wave absorption properties. 
In the same field of endeavor (additive manufacturing) Butler teaches that filaments may be laid down in in a scaffold (see Fig. 12) such that filaments of a given layer are not contiguous and can be oriented differently from those of an adjacent layer (see Fig. 12) so as to confer acoustic absorption properties ([0007]) in an abradable coating (acoustic panel 87). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sand and Butler. Butler teaches that the laying up of strands in a crossing pattern eliminates the requirement for special tools, such as drilling and sandblasting which may produce fiber breakout, may be avoided ([0007]). Further Butler teaches that such an orientation improves the acoustic properties of the structure ([0007]). 
Sand and Butler fail to teach depositing the filament on the turbomachine wall. 
In the same field of endeavor Wiles teaches that fiber reinforced prepregs may be laid up on a turbomachine wall configuration (see fig. 2 and 7 and abstract; p.5 ll. 14-20 teaches the layed up material may be cured in-situ). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wiles, Sand, and Butler. Wiles teaches that its method allows for fast and efficient deposition of fiber reinforced materials, such as by using two layup heads simultaneously (p. 11 ll. 21-26) and in situ (p.5 ll. 14-20). 

Regarding claim 2, Sand teaches that the extrusion may be performed by co-extrusion with more than one nozzle ([0125]) and deposited on said substrate surface with an ejection nozzle with calibrated shape and dimensions ([0010] teaches depositing from a nozzle so that it retains its shape upon being deposited), the output cross section of which has a major width less than 250 microns ([0140] teaches that layers as thin as 0.0001 inches may be deposited, which is 2.5 microns). 
Sand fails to teach a conical extrusion screw. It is known in additive manufacturing that nozzles are routinely conical, and such a change or choice of nozzle would be an obvious change in size or shape. See MPEP 2144.04.IV. 
Sand and Butler fail to teach depositing the filament on the turbomachine wall. 
In the same field of endeavor Wiles teaches that fiber reinforced prepregs may be laid up on a turbomachine wall configuration (see fig. 2 and 7 and abstract; p.5 ll. 14-20 teaches the layed up material may be cured in-situ). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wiles, Sand, and Butler. Wiles teaches that its method allows for fast and efficient deposition of fiber reinforced materials, such as by using two layup heads simultaneously (p. 11 ll. 21-26) and in situ (p.5 ll. 14-20). Further, Butler clearly teaches the application of reinforced fibers to turbomachine walls (see Figs. 16 and 17). 

Regarding claim 3, Sand teaches wherein the relative displacement between said substrate and said filament is provided by a machine with at least three axes ([0140] teaches depositing in three axes) or a robot controlled from a computer.  

In the same field of endeavor Wiles teaches that fiber reinforced prepregs may be laid up on a turbomachine wall configuration (see fig. 2 and 7 and abstract; p.5 ll. 14-20 teaches the layed up material may be cured in-situ). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Wiles, Sand, and Butler. Wiles teaches that its method allows for fast and efficient deposition of fiber reinforced materials, such as by using two layup heads simultaneously (p. 11 ll. 21-26) and in situ (p.5 ll. 14-20). 

Regarding claim 4, Sand teaches wherein the solidification of said filament is provided by a heating element ([0027] teaches a heated nozzle) mounted at the output of said calibrated ejection nozzle.  

Regarding claim 9, Sand in view of Butler teaches the method according to claim 1: 
depositing on a substrate surface a filament ([0103]) of a thermosetting material ([0103]) while providing both a relative displacement ([0137]-[0140]; [0107] teaches the depositing in an engineered pattern) between said substrate and said filament along a predetermined deposition path ([0107] teaches the depositing in an engineered pattern) and solidification ([0103] teaches solidification) of said filament,
wherein said thermosetting material is a thixotropic mixture (see title) including a polymer base ([0032] teaches resins A and B) and of a cross-linking agent ([0032] teaches first and second resins together; the present specification does not define a “cross-linking agent” under broadest reasonable interpretation phenol constitutes a cross-linking agent as it facilitates 
Sand fails to teach depositing the filament in order to create a three-dimensional scaffold of filaments, comprising superimposed layers of which the filaments of a given layer are not contiguous and can be oriented differently from those of an adjacent layer, so as to confer acoustic wave absorption properties. 
In the same field of endeavor (additive manufacturing) Butler teaches that filaments may be laid down in in a scaffold (see Fig. 12) such that filaments of a given layer are not contiguous and can be oriented differently from those of an adjacent layer (see Fig. 12) so as to confer acoustic absorption properties ([0007]) in an abradable coating (acoustic panel 87). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sand and Butler. Butler teaches that the laying up of strands in a crossing pattern eliminates the requirement for special tools, such as drilling and sandblasting which may produce fiber breakout, may be avoided ([0007]). Further Butler teaches that such an orientation improves the acoustic properties of the structure ([0007]).
Sand fails to teach an abradable turbomachine wall coating. 
Butler teaches that a scaffold structure may be used for an abradable turbomachine wall coating (acoustic panel 87, Fig. 16). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sand and Butler. Butler teaches that a printed 

Claim(s) 5-8 is/are rejected under 35 USC 103 as unpatentable over Sand in view of Butler and further in view of Drevon et al. (US 20120228051 A1, hereinafter “Drevon”). 

Regarding claim 5, Sand fails to teach wherein said three-dimensional scaffold of filaments consists of superimposed layers of which the filaments of a given layer are oriented alternately at 0° or at 90°, with no offset in the superimposition of filaments of the same direction.  
Drevon teaches that an acoustic absorber for a nacelle may have layers superimposed at 0 or 90 degrees with no offset (it is unclear if this is referring to angular or lateral offset, for the purposes of this office action it will be interpreted as having no angular offset; see [0068]) in the superimposition of filaments of the same direction (see Fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sand and Drevon. Drevon teaches that having no angular offset can make the opening in the article equal to 50% ([0065]), which modulates noise reduction, but having a lateral offset can reduce the opening in the article can be lower than 50% ([0065]), which modulates noise reduction.

Regarding claim 5, Sand fails to teach wherein said three-dimensional scaffolding of filaments comprise superimposed layers of which the filaments of a given layer are oriented 
Drevon teaches that an acoustic absorber for a nacelle may have layers superimposed at 0 or 90 degrees with an offset (it is unclear if this is referring to angular or lateral offset, for the purposes of this office action it will be interpreted as having an angular offset; see Figs. 6 and 7) in the superimposition of filaments of the same direction (see Figs 6 and 7). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sand and Drevon. Drevon teaches that having an angular offset can reduce the opening in the article can be lower than 50% ([0065]), which modulates noise reduction.

Regarding claim 7, Sand fails to teach wherein said three-dimensional scaffold of filaments consists of superimposed layers of filaments having orientation directions of the filaments Di offset by the same angular deviation, comprised between 20° and 40°, at each layer.
Drevon teaches that angular offset between the layers may be as far as the desired angle, for example 30 degrees ([0067]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sand and Drevon. Drevon teaches that having an angular offset can be done according to any desired angle ([0067]) and can reduce the opening in the article to lower than 50% ([0065]), which modulates noise reduction. 

Regarding claim 8, Sand fails to teach wherein said three-dimensional scaffold of filaments consists of superimposed layers of filaments, having, for each of the layers, both an 
Drevon teaches that a scaffold may consist of for each of the layers (a layer may constitute more than a single strand or filament) both an orientation of filaments at 0 and 90 degrees (see Fig. 5 showing a layer with orientations in two directions, 0 and 90) so as to form vertical perforations with square cross sections between the filaments
It would have been obvious to a person having ordinary skill in the art before the effective filing date to combine the teachings of Sand and Drevon. Drevon teaches that having a lateral offset can reduce the opening in the article can be lower than 50% ([0065]), which modulates noise reduction, where the layers are oriented at 0 and 90 degrees. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL SPIEL whose telephone number is (571)270-1619.  The examiner can normally be reached on M-F; 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL SPIEL/Examiner, Art Unit 1748         
                                                                                                                                                                                               
	/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742